March 22, 2012




                                     JUDGMENT

                       The Fourteenth Court of Appeals
                             MARK JOHNSTON, Appellant

NO. 14-11-00537-CV                        V.

                       OILTANKING HOUSTON, L.P., Appellee
                             ____________________



       This cause, an appeal from the judgment in favor of appellee, Oiltanking Houston,
L.P., signed May 20, 2011, was heard on the transcript of the record. We have inspected
the record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

       We order appellant, Mark Johnston, to pay all costs incurred in this appeal. We
further order this decision certified below for observance.